Exhibit 23.1 17700 Castleton Street, Suite 488 City of Industry, CA 91748, U.S.A. Tel:+1 Fax:+1 CONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM We consent to the incorporation by reference in the registration statement of Xodtec LED, Inc. on Form S-8, File No. 333-169007, of our report dated July 9, 2012 for the years ended February 29, 2012 and February 28, 2011, appearing in the annual report on Form 10-K of Xodtec Led, Inc. for the year ended February 29, 2012. /s/ Simon & Edward, LLP Simon & Edward, LLP July 9, 2012
